DISMISS; and Opinion Filed April 2, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01430-CV

                 IN THE INTEREST OF E.M.W. AND K.D.W., CHILDREN

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-05002

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                   Opinion by Justice Molberg
       The clerk’s record in this case is past due. By letter dated January 28, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Ken Molberg/
                                                KEN MOLBERG
                                                JUSTICE


181430F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF E.M.W. AND                        On Appeal from the 302nd Judicial District
 K.D.W., CHILDREN                                     Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-18-05002.
 No. 05-18-01430-CV                                   Opinion delivered by Justice Molberg.
                                                      Justices Whitehill and Reichek
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee FABIOLA E. WILLIAMS recover her costs of this appeal
from appellant KORII D. WILLIAMS.


Judgment entered this 2nd day of April, 2019.




                                                –3–